This Office action is in response to communications filed on 7/15/2020.
Claims 1-17 are pending.
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations recite "in the case where being requested by the service provision server arranged outside of the firewall to control the control subject device". There is insufficient antecedent basis for the term "the case" in the claim. For examination purposes, the limitation has been interpreted as "in first case where being requested by the service provision server arranged outside of the firewall to control the control subject device".

Regarding claims 2-8, the limitations invoke, by reference, all of the limitations of claim 1. Therefore, claims 2-8 are rejected for the same reasons as set forth in the rejection to claim 1, above.
Additionally, the limitations of claim 5 recite "in the case where the number of the control subject devices that have the established continuous connections is equal to or larger than a predetermined number, is configured to cause a control subject device that is the first to establish the continuous connection among the predetermined number or a number larger than the predetermined number of the control subject devices to disconnect the continuous connection". There is insufficient or improper antecedent basis for the terms "in the case", "the number of control subject devices", "the established continuous connections", "the first to establish the continuous connection" and "[disconnect] the continuous connection". For examination purposes, the examiner has interpreted the limitation as "in a third case where the number of the control subject devices that have established continuous connections is equal to or larger than a predetermined number, is configured to cause a control subject device that is a first to establish a first continuous connection among the predetermined number or a number larger than the predetermined number of the control subject devices to disconnect the first continuous connection"

Additionally, the limitations of claim 7 recite "in the case where an address of the management server is not set as a device to be requested to establish the continuous connection". There is improper or insufficient antecedent basis for the term "in the case" in the claims. For examination purposes, the limitation has been interpreted as "in a fifth case where an address of the management server is not set as a device to be requested to establish the continuous connection"
Additionally, the limitations of claim 8 recite "in the case where the control subject device does not establish the continuous connection". There is insufficient or improper antecedent basis for the term "in the case".  For examination purposes, the limitation has been interpreted as "in a sixth case where the control subject device does not establish the continuous connection"

Regarding claim 17, the limitations recite features similar to those of claim 1. Therefore, claim 17 is rejected for the same reasons as set forth in the rejection of claim 1, above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 8, it recites the limitation "in the case where the control subject device does not establish the continuous connection". However, claim 8 depends on claim 1, and claim 1 recites "the management server establishes a continuous connection for communication with the control subject device". Therefore, claim 8 improperly broadens claim 1 because it recites that the continuous connection that is established in claim 1 is not established.
Regarding claim 16, the limitations recite features similar in scope to those of claim 8, with respect to claim 9. Therefore, claim 16 is rejected for the same reasons as set forth in the rejection of claim 8, above, but with respect to claim 9.

Allowable Subject Matter
Claims 1-17 would be allowable by overcoming all 35 USC 112 rejections, set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsuhara et al. (US 20160156484 A1), which discloses an information processing system that includes a management server arranged outside of a firewall (¶[0033], "a management server"; ¶[0035], "a firewall"; ¶[0038], "management server 300 is disposed outside the firewall") and 
a control subject device arranged inside of the firewall (¶[0033], "a gateway (G/W) device 200"; ¶[0038], "Gateway device 200 is disposed inside the firewall"), 
the management server establishes a continuous connection for communication with the control subject device in response to a request from the control subject device (¶[0038], "Gateway device 200 uses a previously-stored network address of management server 300 to request an establishment of a communication session with management server 300 […] This communication session is hereinafter called an "always-on session"), and 
controls the control subject device via the continuous connection (¶[0043], "in response to an even that the connection request is received from management server 300, gateway device 200 establishes a communication session with cloud server 400") and 
causes the control subject device to access a service provision server in the case where being requested by the service provision server arranged outside of the firewall to control the control subject device (¶[0033], "a cloud server 400" (service provision server); ¶[0036], "cloud server 400 [...] is [...] 
Kouno (US 20170223112 A1), which discloses an information processing system that includes a management server arranged outside of a firewall (¶[0082], "a management server 50") and 
a control subject device arranged inside of the firewall (¶[0039], "multiple gateways 30 (30a, 30b, and so on)"; ¶[0041], "Each gateway 30 and one or more devices 10 that correspond to the gateway 30 are provided inside each LAN 107 (in other words, inside a firewall)"), 
the management server establishes a continuous connection for communication with the control subject device in response to a request from the control subject device (¶[0078], "The message-session communication control unit 42 is a processing unit that carries out communication with the management server 50 by using a message session"; ¶[0103], "the gateway 30a first establishes the communication session (to be more specific, message session) 511 in advance with the management server 50, which is designated in advance, for example at the time of startup of the gateway 30a. More specifically, the gateway 30a transmits a request to establish a message session to the management server 50 designated in advance"), and 

causes the control subject device to access a service provision server in the case where being requested by the service provision server arranged outside of the firewall to control the control subject device (¶[0039], "multiple cloud server computers"; claim 1, "at least one cloud server provided outside the firewall"; ¶[0101], "a message session 511 (see FIG. 5) is established (as an exception to the firewall) between the management server 50 outside a LAN and a gateway 30 (30a) inside the LAN, and this message session 511 is used to transmit a tunnel connection request (request to access the device 10a) from the management server 50 to the gateway 30. In response to the tunnel connection request, a tunnel connection is established between the gateway 30 and a cloud server 70 (see FIG. 6)").
Matsuhara and Kouno are the closest prior art of record to the claimed invention. 
Other pertinent references include:
Kim et al. (US 9,712,492 B1), which discloses receiving a request associated with accessing a third party service at a management server, and used to configure a device to access the third party service (see abstract).
Marcovecchio et al. (US 10038696 B1), which discloses “an access control server of controlling access to an enterprise network, including: receiving, at the access control server from a client computing device outside the enterprise network, a request to establish a connection between the client computing device and an enterprise server in the enterprise network”, see col. 1, lines 28-37.

However, none of the references disclose establish an assistance connection for communication with the control subject device in response to a request from the control subject device, in the case where being requested by the service provision server to control the control subject device, request the management server to control the control subject device on behalf of the service provision server, and in the case where being requested by the service provision server to control the control subject device, control the control subject device via the assistance connection and cause the control subject device to establish the continuous connection, as recited by the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446